 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     IAN HOFFMANN
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:21-cr-017 JAM
12
                   Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     REQUESTING TO SET STATUS
     IAN HOFFMANN,                                     CONFERENCE FOLLOWING
15                                                     REASSIGNMENT OF CASE
16                 Defendant.
                                                       Date:       July 27, 2021
17                                                     Time:       9:30 a.m.
                                                       Court:      Hon. John A. Mendez
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney
22
     Samuel Stefanki, and Attorney Todd Leras on behalf of Defendant Ian Hoffmann, stipulate as
23
     follows:
24
            1. The parties request that this matter be set for a status conference before United States
25

26              District Court Judge John A. Mendez on July 27, 2021, at 9:30 a.m. The parties

27   ORDER SETTING STATUS
     CONFERENCE FOLLOWING
28   REASSIGNMENT OF CASE
 1           further request that the time between May 20, 2021 and July 27, 2021 be excluded for
 2
             attorney preparation as previously requested in a stipulation between the parties filed
 3
             on May 11, 2021 (ECF Entry 71). This request follows an order reassigning the
 4
             matter from United States District Court Judge Morrison C. England, Jr., to United
 5

 6           States District Judge John A. Mendez.

 7        2. This case involves nation-wide distribution of controlled substances through a portion
 8
             of the internet known as the dark web. The prosecutor first assigned to the matter
 9
             negotiated a potential disposition of the case prior to his departure for private practice
10
             in March 2021. The proposed plea agreement expressly allows the defense to offer
11

12           sentencing mitigation information pursuant to the factors set out in 18 U.S.C. §

13           3553(a). The defense continues to engage in investigation of such sentencing
14
             mitigation information. Those efforts have been hampered due to the continuing
15
             public health crisis resulting from the virus designated as COVID-19.
16
          3. Federal and state directives seeking to slow spread of the virus presently remain in
17

18           place. These directives now appear to be easing, but they nevertheless continue to

19           impede the defense’s ability to complete mitigation investigation. Defendant
20
             Hoffmann therefore requests to continue this matter to July 27, 2021.
21
          4. The Chief Judge for the Eastern District of California has issued a series of General
22
             Orders (612, 617, 618, 620, 624, 628, and 630) restricting access to federal
23

24           courthouses within the district since March 18, 2020. The most recent of these

25           orders, General Order 630, issued on April 2, 2021, extended the courthouse
26
             restrictions for up to an additional 90-days from the issuance date – or for as long as
27   ORDER SETTING STATUS
     CONFERENCE FOLLOWING
28   REASSIGNMENT OF CASE
 1           up to approximately July 1, 2021.
 2
          5. Given the ongoing defense investigation, Defendant Hoffmann requests to continue
 3
             the status conference in this matter to July 27, 2021, at 9:30 a.m., and to exclude time
 4
             between May 20, 2021 and July 27, 2021, inclusive, under Local Code T-4. The
 5

 6           United States does not oppose this request.

 7        6. Defendant Ian Hoffmann was charged by Criminal Complaint, filed on May 12, 2019,
 8
             with Conspiracy to Commit Controlled Substance Offenses in violation of Title 21,
 9
             United States Code, Sections 841 and 846. (ECF Entry 1). The parties stipulated to
10
             continuance of the preliminary hearing in this matter on several occasions as they
11

12           negotiated potential resolution of the matter.

13        7. On January 29, 2021, Defendant Hoffmann appeared via videoconference before
14
             United Magistrate Judge Carolyn K. Delaney for arraignment on an Information and
15
             filing of a Waiver of Indictment (ECF Entries 64, 66). The matter was set for an
16
             initial status conference before Senior United States District Court Judge Morrison C.
17

18           England, Jr., on March 25, 2021. (ECF Entry 64).

19        8. The parties stipulated to continuance of the status conference for this matter,
20
             including an exclusion of time for defense counsel’s preparation, from March 25,
21
             2021 to May 20, 2021. (ECF Entries 68, 69). On March 22, 2021, Assistant U.S.
22
             Attorney Grant Rabenn was terminated as counsel of record for the government.
23

24           Assistant U.S. Attorney Sameul Stefanki was thereafter designated as counsel for the

25           government in this matter. (ECF Entry 70).
26
          9. On May 11, 2021, the parties filed a stipulation requesting to continue the status
27   ORDER SETTING STATUS
     CONFERENCE FOLLOWING
28   REASSIGNMENT OF CASE
 1           conference set before Judge England (the “Stipulation”) from May 20, 2021 to July
 2
             29, 2021. (ECF Entry 71). The government thereafter filed a “Notice of Related
 3
             Cases (ECF Entry 72)” requesting that this matter be assigned to the same district
 4
             judge as the matter of United States v. Stuckey, Case No. 2:20-cr-044 JAM, a closely
 5

 6           related matter which had been charged as part of the same conspiracy alleged in the

 7           Criminal Complaint.
 8
          10. United States District Judge John A. Mendez signed an Order reassigning the
 9
             Hoffmann matter to his court and vacating any dates currently set. (ECF Entry 73).
10
             The Stipulation (ECF Entry 71), including the request for exclusion of time, was not
11

12           adopted as an order during the intervening period between the filing of the Stipulation

13           and the granting of the Order reassigning this matter to Judge Mendez. This
14
             stipulation requests to set the matter for a status conference before Judge Mendez and
15
             to clarify that the requested exclusion of time encompasses the period of time from
16
             May 20, 2021 to July 27, 2021.
17

18        11. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

19           seq., within which trial must commence, the time period of May 20, 2021 to July 29,
20
             2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B)
21
             (iv) [Local Code T-4] because it results from a continuance granted by the Court at
22
             Defendant Hoffmann’s request on the basis that the ends of justice served by taking
23

24           such action outweigh the best interest of the public and the Defendant in a speedy

25           trial.
26

27   ORDER SETTING STATUS
     CONFERENCE FOLLOWING
28   REASSIGNMENT OF CASE
 1          12. Nothing in this stipulation and order shall preclude a finding that other provisions of
 2
                the Speedy Trial Act dictate that additional time periods are excludable from the
 3
                period within which a trial must commence.
 4
            Assistant U.S. Attorney Samuel Stefanki has reviewed this proposed order and authorized
 5

 6   Todd Leras via email to sign it on his behalf.

 7   DATED: May 21, 2021                                  PHILLIP A. TALBERT
                                                          Acting United States Attorney
 8

 9                                                        By      /s/ Todd D. Leras for
                                                                  SAMUEL E. STEFANKI
10                                                                Assistant United States Attorney
     DATED: May 21, 2021
11
                                                          By      /s/ Todd D. Leras
12                                                                TODD D. LERAS
                                                                  Attorney for Defendant
13                                                                IAN HOFFMANN
14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER SETTING STATUS
     CONFERENCE FOLLOWING
28   REASSIGNMENT OF CASE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that a status conference be set in this matter on July 27, 2021, at 9:30 a.m., before
 4
     the Honorable John A. Mendez. This Order follows reassignment of this case from Senior
 5

 6   United States District Judge Morrison C. England, Jr. All previous status conference dates have

 7   been vacated. The Court further finds, based on the representations of the parties and Defendant
 8
     Hoffmann’s request, that the ends of justice served by granting the continuance outweigh the
 9
     best interests of the public and the Defendant in a speedy trial. Time shall be excluded under the
10
     Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary
11

12   attorney preparation taking into consideration the exercise of due diligence for the period from

13   May 20, 2021, up to and including July 27, 2021.
14
            IT IS SO ORDERED.
15

16
     DATED: May 21, 2021                           /s/ John A. Mendez
17
                                                   THE HONORABLE JOHN A. MENDEZ
18                                                 UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27   ORDER SETTING STATUS
     CONFERENCE FOLLOWING
28   REASSIGNMENT OF CASE
